Birch, J.,
delivered the opinion of the court.
It appears from the record in this.case, that in the year 1779, Francis Delorier became the owner, by purchase at judicial sale, of the claim of Paul G. Kircerean, to a tract of land three by forty arpents, lying in what is now the St. Louis or Big Mound Prairie, and which is the land in controversy in this suit. Delorier was at that time a married man, having a wife and two children. His wife died in 1802, and the right of her children, one of them in person, and the other through a proper representative, are set up in this suit under the Spanish law which prevailed at the time the land was transfered by their father. This was in 1808, at which time Delorier (their ancestor) sold and conveyed it by deed of general warranty to Louis Labeaume, (the de*214fendant’s ancestor,) who alone made proper claim to it as assignee, and whose application resulted in a confirmation by the recorder, and a subsequent ratification by congress, in the name of Paul G. Kircerean’s representatives. On the part of the children of Mrs. Delorier, (complainants here,) no claim of any kind was ever put forth to the land, either before the recorder or elsewhere, until a short time before the commencement of this suit, which was two or three years ago; and this notwithstanding the husband of one of them was married to her at the time, and lived with her for between thirty and forty years after he attested the deed of their ancestor to the ancestor of the present defendants. In addition to this, all the principal parties reside, and have resided for fifty years and upwards — the complainants in the country, and the defendants in the city of St. Louis.
In the year 1836, after the land had become very valuable, in consequence of the extension of the city over a portion of it, Louis A. La-beaume, one of the sons, and the agent of Mrs. Susan Labeaume, to whom the property had passed by the will of her deceased husband, procured a deed from Mrs. Tison and Dehetre, and their husbands, under circumstances which, if not unfair and inequitable, will of course render it .unnecessary to particularly examine and decide the other and heavier questions which have been raised and relied upon by their counsel here.
In the former respect, the bill charges that Mrs. Tison and Dehetre, although children and heirs of Mrs. Delorier, knew nothing whatever of tbesir ever having had any interest in the land in controversy, or of having convéyed it to any one, until within about six months preceding the commencement of this suit, they were advised by counsel in regard to their title, and informed, likewise, that a deed to Susan Labeaume, made by them and their husband on the 10th day of October, 1836, was on record in the county of St. Louis. It is charged that several years ago, a son Mrs. Labeaume, named Alexander (Louis A.,) visited Florisant and ;yepresented to the said Mrs. Tison and Dehetre, that their father, a long-time ago, had owned a little piece of land near the big mound, at St,'Louis, which he had sold to his father, (Louis A. La-beaume,) and shewed them the deed of their father, saying it was witnessed by the husband of one of them; that his father was dead and he was attending to the business of the estate, and had come to get their signatures, for which he would pay them; that he wanted them to sign, because the deed to his father was defective or informal, and as there was but two of them, (meaning Mrs. Tison and Mrs. Dehetre,) he wanted their signatures to perfect their father’s deed, and save him *215from doing it by law; that he did not wish to sue them — represented-the matter as of no interest to iheir husbands, they having no concern in the matter, their signatures being necessary as mere form, and that if they would sign for him, it would save him some trouble, and he would pay them for it. The bill further charged that the matter was then referred to said Alexander, who was confided in by the said old women, and who took a deed from his pocket which he read to them, and which they agreed to sign, and did sign, under the impression that it was to-perfect their father’s deed, without any intimation from said Alexander,- •or any suspicion on their part, that they were conveying away any interest or right of their own. It is further charged that the said deed, as is now understood, was in the English language, whieh was neither spoken nor understood by said old women, who could only speak the French language, and who eould neither read nor write; that they were very ignorant, very old and very poor, and placed entire confidence in all that was said by said Alexander, who told them he was educated in Paris, and all of whose conversation with them was in the French language; that after a long conversation with them, he agreed to give them each fifty dollars for their signatures, whieh they agreed to take, and they and their husbands signed accordingly — although the latter got nothing. The bill further alleges that no money was paid to them on the day they made the deed, which they acknowledged before a magistrate, brought to them by said Alexander, who told them he would not pay them the money until they came to St. Louis, as they thought to sign over again, provided they did not before that time sign for any one else, and when they came to town to come directly to him, and he would pay them; that accordingly, at the time appointed they went to St. Louis, proceeded directly to said Alexander, who took them straight to the court house, where they thought they did sign, but, as they now understand, they but acknowledged the execution of the said deed, upon which he paid them, as they supposed, fifty dollars each. The bill complains that the women were not informed by said Alexander of the amount of land they were conveying, or that they were owners of one half of it, or that they were conveying any thing belonging to them in any way, and that he did not state the value of the land, or the difficulty which really existed about the title, or they never would have signed the deed for fifty dollars each. It is further charged that said Alexander had been advised in the matter by counsel learned in the law, that he was himself intelligent and knew all about it, but did not inform them in regard to' their right, but by fraud and misrepresentation, and for vast inadequacy of consideration obtained the deed. in. *216question, and the prayer of the bill is, so far as it is material here to consider it, that the said deed be so far set aside as to decree to complainants one half the land not previously sold by defendants to innocent purchasers, together with an equivalent in the remaining half, or in money, for the half of such’quantity as had been thus previously sold, and for rents, profits, and general appropriate relief.
The answer of Louis A. (Alexander) Labeaume, so far as it is deemed responsive to the bill in this respect, (and partaking, therefore, of the nature of evidence, which it may be as appropriately remarked here as elsewhere, has been in no respect legally overthrown), denies that he or his mother ever heard of any defect of title to said land until 1886, when after the public sale of lots in his mother’s addition to St. Louis, which covered a portion of the land in contest, one of the purchasers suggested to him, that Josiah Spalding, Esq., of St. Louis, an attorney at law, had informed him that there perhaps was, or possibly might be, an imperfection in the title, as it was delivered to Mrs. La beaume through her husband, from Delorier, and Delorier’s wife, if he had one, had not signed the deed to said husband, Louis Labeaume. That thereupon, (being his mother’s agent in all matters of business), he asked said Spalding about it, who told him, in May or June, 1836, that if he could get a relinquishment from the heirs of. Delorier’s wife, if there were any, for a trifle, he had better do so, as it might prevent trouble or save a law suit; that the title was not represented to be bad in his mother, or that Delorier’s heirs had any title or interest, but that such a deed was desirable to remove objections and the chance of a law suit. The respondent alleges that he did not then, nor does he yet think, that the heirs of Delorier’s wife had any title, and states that although he knew where they lived, he thought so little of their claim, or pretence, that he took no steps to procure their conveyance, until the 10th of October, 1836, when he drew up the form of a deed in the English language, at St. Louis, for their color of right or claim, and on the 17th of October went to Florisant to see them. He told them and their husbands what he came for — described to them the land and its situation — stated that Francis Delorier (their father) had sold it to his father, and that he wanted to get their deeds as to any right or claim which they might have derived from their mother, in order to perfect the title and prevent any future litigation; and that thereupon, alter John B. Tison, the husband of one of them, who had witnessed the original deed in 1808, had started up and stated that he knew all about it, and remembered well that Delorier (their father) had sold the land to Louis Labeaume a long time previously, the respondent continued and heldwith *217them all a long conversation in French, explained to them particularly he deed he had drawn, correctly translating it into French, and drawing their attention to it, and to the title derived from them, as therein stated and set forth, which was all he knew about it. He did not tell them they had any interest in said land, for he did not think they had, and probably told them that he estimated their claim as of little value; that he did not say their husbands had no interest in it, but one of their husbands did; that he did not expect to give them as much as fifty dollars each, for he did not expect they would ask so much, nor did they at first, but they did demand that sura at last, upon the plea that they were very poor, and he consented to give it, more as charity than for any thing he conceived he was purchasing of them, for he did not consider their claim worth any thing.
That after they had agreed to execute the deed for fifty dollars each, he went for and procured a magistrate who took their acknowledgment, and, not having taken enough money with him, (for the reason stated,) he gave them his note, which he told them he would pay when they came into the city to acknowledge the deed, which he stated to them was not binding upon them until acknowledged in open court. That on the 9th of November, (being about three weeks afterwards) they called upon him in the city ; that he went with them to the court house, and, after they acknowledged the deed, paid them fifty dollars each, as previously agreed upon. He did not threaten them with a law suit, nor did he tell them the value of the land, but had they desired to know it, he would have told them. That not being their adviser, he did not advise them to consult counsel or friends, yet he withheld no information from them that he deemed it important to communicate, in order that their minds might be properly made up respecting the propriety of executing the deed he had prepared. He admits the location of the property as charged in the bill, and that it was worth, in 1836, ten of twelve thousand dollars, to which it may be added that some of the witnesses estimated it much higher. He states that he consulted no one as to the title — deeming it to be substantially good in his mother — and that he acted solely on the prudential advice of Spalding, as already stated. He denies all fraud and confederacy, as charged in the bill, and expressly denies that the parties to the*, deed he obtained, were either weak minded, ignorant or imbecile as alleged by the complainants, and states, moreover, that they had the most ample opportunity to consult intelligent and respectable friends in the city, in reference to the propriety of consummating the contract into which they had thus partially entered whilst at home in the country.
*218The deed of 1836, which is made an exhibit, sets out the location and quantity of the land, recites the derivation of their father, Delorier, from Kircereau, its sale by their said father to Labeaume, (the ancestor of the defendants) refers to the previous grant and deeds, and for the consideration of a hundred dollars, transfer all their right, title and claim (without warranty, except as to themselves, &c.) to Mrs. La-beaume, the mother of the principal present defendants, and who (it will be remembered) was also, whilst living, the devisee of their father’s title.
The testimony of Music, the magistrate before whom the original acknowledgment was taken, ii to the effect that after he had read th e deed to all the parties in English, Labeaume translated it into French for the benefit of the women. The witness himself had some understanding of the French language, and both the husbands, (Frenchmen) who were present and signed the deed, not only understood both languages, but one of them was the neighborhood interpreter, or translator. It is therefore not only uncharitable, but absolutely unreasonable, to suppose that Labeaume in any respect attempted to impose upon them concerning the tenor and effect of the deed they were about to execute, and did then and there execute. The substance of the testimony respecting their subsequent acknowledgment of it in open court, is that it was taken by the presiding justice, (Leduc also a Frenchman) who conducted the examination and made the enquiries in their own language — that having been the custom of the court when such business was to be transacted with French ladies. The certificate of Mr. Chouteau, the clerk, (a French gentlemen also) is in the usualform as to their u havingbeén made acquainted with the contents ” of the conveyance, and is in no respect, either legally or morally, impeached or impugned. It has been already stated that about three weeks intervened between the period of the firs+i and second acknowledgment of the deed — the last one having been spent by them according to their own statement to Madame Fre-mon, at Madame Auguste Chouteau’s, an intelligent French lady, and old family friend, residing in the city. She also testified that they were on terms of social intercourse with other intelligent and respectable French families in the city. One of them also remarked in presence of, Madame Labeaume, at dinner, (after having reacknowledged the deed in court) that Madame L., having made so good a bargain, ought to give them something in addition •, and this, too, was complied with, by-presenting them with a new umbrella — appropriate, as it was remarked, in co'nsequence of the inclemency of the day, and with which they pro-essed themselves very well satisfied. Having thus traced the transac*219tion through all its stages, from the first open commencement at negotiation down to the present or keepsake with which it is even yet usual, in places, to wind the matter up, it would seem that the pretence of surprise or imposition was put to open shame.
As to their alleged deficiency of understanding, it is not only not made out, but absolutely disproved by the aggregate array of testimony which has been spread upon the record, That they, were not as intelligent as Labeaume, or not as sagacious in bargaining as the American population generally, is not the question here. They appear to have been at least intelligent enough to comprehend that their father had once fully sold the land, and been as fully paid for it by the father of the defendants, and that whatever color of claim they might haye in law, (if any) being at least unsustained by morality or by conscience, was of a nature, which, if not addressing itself wholly to the convenience and the liberality of the Labeaumes on the one hand, emphatically appealed more legitimately to their own good faith and honor on the other, than to all other considerations which then or afterwards ought to have influenced their conduct or swayed their decision. If in reference to the strictly legal rights to which it is now claimed they were entitled, they remained comparatively uninformed during their weeks sojurn in St. Louis, it was perhaps because to the bench and the bar of that period, as well as the present, a more perplexing and doubtful issue could not have been presented than one dependant upon the solution of the various questions*presented by this record up to the date of the deed of 1836. This will be too readily inferred from the arguments and authorities of the learned and ingenious counsel on either side to need recapitulation here ; so that putting the action of the parties to the deed of relinquishment even upon the naked ground of a contract between strangers, we might find ourselves hesitating as to disturbing it on the score of inadequacy, seeing that no person could then have realized to himself that he was certainly negotiating in reference to anything save an expensive and vexatious term of doubtful litigation. It would therefore be to mar the real dignity of the law, which encourages and upholds all reasonable facts for peace and quiet, were we thus to pervert it to the purpose of undoing one so apparently honorable, magnanimous and just to all the parties concerned in the present case — not strangers or speculators, but the exact reverse.
It may perhaps be as well to add in this connection, and in conclusion, that the testimony by no means discloses either such a condition of extreme necessity or distress on the part of the grantors or relin-quishers in the deed of 1836, or that they were so influenced by appre*220hensions concerning a suit, as that from either cause their free agency was necessarily, in any respect, unduly warped or improperly influenced. Much less can either of these be relied upon as a ground for vacating a deed which appears not to have been obtained stealthily or in haste, but to have been deliberately considered, and deliberately and willingly entered into, after weeks of probable (at least accessible) counsel, and consequent mature deliberation. According to the shewing of the bill itself, the grantors in the deed of relinquishment seem to have been made indirectly but sufficiently aware, by Labeaume himself, that during the period of inquiry and reflection referred toj they could bargain with, and cc sign for any one else,” so that neither in this repect, nor in respect to that unconscientious description of fraud, which Lord Hardwick defines to be “such bargains as no man in his senses and not under delusion would make, on the one hand, and as no honest and fair man would accept, on the other,” can this transaction be legitimately disturbed. We are impressed, in short, that it was not only right and proper to do what was done, but that as it was performed by the proper parties, in a proper manner, this court can never more nearly approximate the line of equity and of right between the descendants of the deceased original parties.to this transaction, than by rendering its unqualified sanction to what was so well done amongst and between themselves, and that, therefore, the decree of the circuit court, which very properly dismissed the bill of the complainants, should be, as it hereby is, affirmed.